Citation Nr: 0638801	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-09 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
post-traumatic stress disorder (PTSD).

2.	Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1967 to 
November 1975 in the Marine Corps, and from March 1976 to 
November 1990 in the Army.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied service connection for PTSD.

Previously, in an August 2000 decision, the RO also had 
considered and denied this same claim.  The veteran was 
notified of that determination later that month, on August 9, 
2000.  He did not file a notice of disagreement (NOD) with 
that decision within one-year of notification of the August 
2000 RO denial, so that decision became final and binding on 
him based on the evidence then of record.  He has since filed 
an August 23, 2001 statement requesting to reopen this claim.  

Accordingly, new and material evidence must first be 
presented to reopen the previously denied claim for service 
connection for PTSD, prior to reconsideration of the claim on 
the merits, i.e., on a de novo basis.  See 38 C.F.R. § 
3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  And the Board must make this threshold preliminary 
determination of whether there is new and material evidence 
to reopen the claim because this affects the Board's legal 
jurisdiction to adjudicate the underlying claim on a de novo 
basis.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

For the reasons discussed below, the Board is reopening the 
veteran's claim and then remanding it to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  VA will notify him if 
further action is required on his part.




FINDINGS OF FACT

1.	In an August 2000 rating decision, the RO denied the 
veteran's original claim for service connection for PTSD.  He 
was notified of that determination later that month, on 
August 9, 2000, and he did not file a timely appeal in 
response.

2.	Since then, however, additional evidence has been obtained 
that was not previously of record and is so significant that 
it must be considered in order to fairly decide the merits of 
this claim.


CONCLUSIONS OF LAW

1.	The RO's August 2000 decision denying the claim for 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.201 (2006).

2.	Some of the additional evidence received since that 
decision, however, is new and material; thus, the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

Since the Board is reopening the veteran's claim and 
remanding it for further development, prior to deciding it on 
the merits, there is no need to determine whether there has 
been compliance with the VCAA's duty to notify and assist 
provisions.  Rather, this determination will be deferred 
pending completion of the further development of the claim on 
remand.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Furthermore, the Board need not discuss just yet the 
ramifications of the recent decision of the U. S. Court of 
Appeals for Veterans Claims (Court) in the appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this recent precedent case, the Court addressed the 
applicability of the VCAA to situations, as here, where the 
veteran has filed a petition to reopen a previously denied 
claim for service connection and the petition to reopen is 
granted, and the underlying claim for service connection on 
the merits is being remanded for additional development.  
According to the Dingess/Hartman holding, VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
And as previously defined by the courts, those five elements 
are:  (1) veteran's status; (2) existence of a disability; 
(3) connection between military service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for 
"service connection" (or even, as here, a petition to 
reopen a previously denied and unappealed claim for service 
connection), VA must review the information and evidence 
presented with the claim and provide the veteran notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  The Dingess/Hartman holding 
went on to indicate this includes notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In this particular case, although none of the VCAA letters 
that have been sent to the veteran addressed either the 
downstream degree of disability or effective date elements of 
his claim, as the Board is remanding his claim for further 
development, this in turn will provide the opportunity for 
issuance of a corrective VCAA letter that addresses all 
pertinent elements of the claim in accordance with the 
Dingess/Hartman holding.

Petition to Reopen Previously Denied Claim

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD - will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required -- provided the testimony 
is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).



If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting information from 
another independent source that corroborates his testimony or 
statements, such as service records.  See Cohen, 10 Vet. 
App. at 
146-47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).  

In its August 2000 rating decision, the RO denied the 
veteran's original claim for service connection for PTSD, and 
as the basis for its decision indicated preliminarily that a 
confirmed medical diagnosis of PTSD was not of record.  
The RO further stated there was no evidence of a verified 
stressor from service that could support a medical diagnosis 
of PTSD.  It was indicated that the veteran's service 
personnel records did not include evidence of decorations or 
citations that denoted participation in combat, which if this 
had been established would have provided a basis for stressor 
verification according to his lay testimony.  
The service medical records (SMRs) also did not show any 
evaluation or treatment for a psychiatric condition.

The veteran was informed of the above rating decision through 
correspondence sent to him on August 9, 2000.  And he did not 
file an appeal within one year of that notification letter - 
meaning before August 9, 2001.  So that August 2000 rating 
decision became final and binding on him based on the 
evidence then of record.  See U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.200, 20.204, 20.1103 (2006).  This, 
in turn, means there must be new and material evidence since 
that decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108 
(West 2002), 38 C.F.R. § 3.156 (2006); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been received since the RO's August 2000 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to 
reach the underlying claim to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156 (2006), in particular, 
resulting from the VCAA, only apply to applications to reopen 
that were received on or after August 29, 2001.  Here, the 
veteran's petition to reopen his claim was received     on 
August 23, 2001 -- just prior to that cutoff date.  So the 
previous version of 38 C.F.R. §3.156(a) (2001) applies to his 
current appeal.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously 
submitted that bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative or redundant, and which by itself or in 
connection with evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In the Hodge decision, the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince VA to grant 
a claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.



Several items of evidence have been added to the record since 
the RO's August 2000 decision denying the veteran's claim.  
This consist of VA outpatient and hospitalization records 
dated from July 2000 until September 2003; a September 2004 
letter and accompanying treatment records from a 
private psychologist; a September 2001 psychological 
evaluation report from a private social worker; a copy of a 
May 2003 letter from the Personnel Division of the U. S. 
Marine Corps,; the veteran's service personnel records; an 
internet article discussing the unit history of the unit in 
which the veteran served; and various personal statements 
from the veteran himself. 

The Board finds that at least some of this additional 
evidence is both new and material to the veteran's claim, and 
hence, sufficient to reopen it.  The RO's August 2000 denial 
was based, in part, on the lack of a diagnosis of PTSD.  
But in the September 2001 report, since obtained, a social 
worker who evaluated the veteran to assess his eligibility 
for long-term counseling made this diagnosis. 
And subsequently, this condition also was diagnosed at the 
conclusion of a clinical psychiatric evaluation at the 
Batavia VA Medical Center (VAMC).  Indeed, the veteran was 
referred for further treatment in response to this.  These 
records confirm the necessary diagnosis of PTSD, which was 
not established when the RO previously denied his claim in 
the August 2000 decision.

Accordingly, new and material evidence has been received to 
reopen the veteran's claim for service connection for PTSD. 
See, e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).


ORDER

The petition to reopen the claim for service connection for 
PTSD is granted, subject to the further development of the 
evidence concerning this claim on remand.




REMAND

Initially, as mentioned, the VCAA was signed into law 
effective November 9, 2000, and it prescribed several 
essential requirements regarding VA's duties to notify and 
assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).

And as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability;          (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

In the present case, the RO thus far has provided the veteran 
with several notice letters explaining the significance of 
the VCAA's duty to notify and assist provisions as they 
relate to the development of his claim for service connection 
for PTSD -- including insofar as the additional evidence 
needed to substantiate this claim and his and VA's mutual 
responsibility in obtaining this supporting evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  But 
he has not received notice of the downstream disability 
rating and effective date elements of his claim, in 
accordance with the holding in Dingess/Hartman.  So he should 
be provided a supplemental notice letter that includes a 
discussion of these specific elements.

The occurrence of the veteran's alleged stressors also 
remains at issue.  He now has the necessary diagnosis of 
PTSD, so the determinative question is whether this diagnosis 
is medically linked to one or more verified stressors.  See, 
e.g., Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000).

In providing an account of the stressful incidents from 
service that he believes eventually led to his PTSD 
diagnosis, the veteran has described numerous events which 
were related to his military occupational specialty (MOS) as 
a firefighter while serving in Vietnam with the 3rd Marine 
Amphibious Force from February 1969 to February 1970.  He and 
his representative have indicated that he was involved in 
combat during that tour, and that his participation in combat 
was associated with several of the events he has identified 
as stressors.  He has further described as stressful 
incidents conducting firefighting and rescue operations 
following military vehicle and plane crashes.  He has 
indicated these duties were in connection with his 
participation in combat.   

Other stressful incidents the veteran has described from 
service include witnessing incoming fire and mortar attacks.  
He has also said that, on one particular occasion, he and two 
other servicemen (whom he has identified by either their 
first or last name only) were applying a weed removal 
substance to the perimeter location of their base when a 
Vietnamese man deliberately threw a lit cigarette on the 
ground and ignited the substance.  According to the veteran, 
this led to the other servicemen with him sustaining serious 
burn injuries.  Another incident described involving helping 
battle a day-long fire occurring at a Naval Air Station that 
had been targeted by a rocket and mortar attack.     

In continuing the development of his claim, the RO (via the 
AMC) should afford the veteran an additional opportunity to 
submit corroborative details regarding the above incidents.  
In particular, the RO should request from him further 
descriptive information regarding the nature and 
circumstances of his participation in combat during service, 
and including clarification as to those specific incidents 
that he alleges are associated with combat-related service.  
Additionally, further details must be requested as to any 
noncombat-related stressors, i.e., incidents that would 
necessitate corroboration through independent sources 
including, but not limited to, service records.  The veteran 
must provide any necessary information concerning these 
events such as specific dates (preferably within a 60-day 
timeframe) when they occurred, locations, and names of any 
individuals involved.

Upon receipt of this additional information, determine which 
of the alleged stressors need to be independently verified - 
versus presumed to have occurred if combat-related and 
consistent with the circumstances of service.  At present, 
the veteran's DD Form 214 (report of separation from service) 
and service personnel records confirm that he was a Fire 
Maintenance Specialist with the 3rd Marine Amphibious Force.  
These records do not directly establish receipt of any of the 
citations or decorations that are generally considered 
conclusive evidence of combat service in accordance with 
VAOGCPREC 12-99 (Oct. 18, 1999).  He did receive the 
Vietnam Cross of Gallantry medal, with palm and frame.  There 
are no details in the file about the circumstances for which 
this decoration was awarded involving him and the extent to 
which it reflected his participation in activities or 
accomplishments of the unit in which he served.  Accordingly, 
upon consideration of additional supporting details from him, 
the RO should contact the U. S. Army and Joint Services 
Records Research Center (JSRRC) to obtain relevant unit 
history information that pertains to his claimed stressors 
from service.    

Provided that through the requested development it is 
confirmed the veteran had participation in combat during 
service and one or more stressors that are consistent with 
circumstances of that service, or at least one claimed 
noncombat-related stressor is independently verified, he 
should be scheduled for a VA psychiatric examination.  The 
designated examiner should initially indicate whether a 
medical diagnosis of PTSD is warranted.  If this is 
established, the examiner should then offer an opinion as to 
whether this condition is as likely as not the result of a 
verified stressor from service.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion where necessary to make a decision on the claim).

In addition, while this claim is on remand, all relevant 
records should be obtained pertaining to the veteran's 
receipt of disability benefits from the Social Security 
Administration (SSA).  In his August 2001 petition to reopen 
his VA claim, he explained that he had recently filed an 
additional claim for disability compensation from the SSA - 
also as a result of his PTSD.  So these additional records 
must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  See also Woods v. Gober, 14 Vet. App. 214 
(2000).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim on appeal for service 
connection for PTSD, send the veteran 
another VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This additional 
letter, consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
must include an explanation of the 
information or evidence needed to 
establish a downstream disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

2.	Obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the SSA, and then 
associate these documents with the 
other evidence in his claims file. 
These records should include copies of 
any decision on the claim for 
disability benefits, as well as any 
medical records used to make the 
determination of entitlement to such 
benefits, any hearing transcripts, etc.

3.	Then obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the Albany, Batavia and 
Erie VA Medical Centers (VAMCs) 
dated since September 2003, and 
associate all records obtained with the 
other evidence in his claims file.  



4.	Provide the veteran another 
opportunity to identify any additional 
information that pertains to his 
participation in combat during service 
as he has alleged, including those 
stressful incidents related to the 
circumstances of combat service.  Also, 
request further information with 
respect to the other stressors he has 
described, to include such details as 
specific locations, dates (preferably 
within no more than a 60-day 
timeframe), names of any other 
individuals involved, and his unit 
designation at the time of the event(s) 
claimed.  

5.	Then undertake all appropriate action 
to assist      in verification of the 
veteran's involvement in combat during 
service, and to assist with the 
independent corroboration of any 
additional noncombat-related stressors.  
This should include a request for 
relevant unit history information from 
the JSRRC as necessary. Also request 
from the JSRRC specific information 
concerning the veteran's receipt of the 
Vietnam Cross of Gallantry medal, with 
palm and frame.  

6.	Provided that it is confirmed the 
veteran had participation in combat 
during service and one or more 
stressors consistent with the 
circumstances of this service, or there 
is at least one other claimed stressor 
that has been independently verified, 
then schedule  him for a VA psychiatric 
examination.  The designated examiner 
should provide an opinion indicating 
whether it is at least as likely as not 
(i.e., 50 percent or greater 
probability) the veteran has PTSD due 
to a confirmed stressor from service.  
In making this determination, only a 
stressor that is related to 
participation in combat during service 
or that has been independently verified 
is to be considered.  If PTSD is 
diagnosed, the examiner must indicate 
what specific stressor in service 
provided the basis for this diagnosis.  
If PTSD is not diagnosed,   the 
examiner should explain why the veteran 
does not meet the DSM-IV criteria for 
this diagnosis.

To facilitate making these 
determinations, send the claims folder 
to the examiner for a review of the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examination report must 
confirm that the veteran's claims file 
was reviewed.

7.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).

8.	Then readjudicate the claim for 
service connection for PTSD - on the 
merits - in light of the additional 
evidence obtained.  If the claim is not 
granted to the veteran's satisfaction, 
prepare a supplemental statement of the 
case (SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the claim to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  



The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


